Citation Nr: 0116913	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-10 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a fractured coccyx.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, including as secondary to 
service-connected status post removal of pilonidal cyst, 
buttocks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Albuquerque, New 
Mexico  Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 1999, the RO (in part) denied 
service connection for a fractured coccyx and for 
degenerative joint disease of the lumbar spine.  A notice of 
disagreement was received in December 1999, a statement of 
the case was issued in March 2000, and a timely substantive 
appeal was received in May2000. 

In March 2000, the RO denied service connection for tinnitus.  
A notice of disagreement was received in May 2000, a 
statement of the case was issued in May 2000, and a 
substantive appeal was received in June 2000.  Although a 
personal hearing at the RO was initially requested, a 
subsequently scheduled hearing was canceled by the veteran.

In the January 1999 decision, the RO also granted service 
connection for residuals of a removed pilonidal cyst of the 
buttocks, and assigned a noncompensable rating.  The 
veteran's December 1999 notice of disagreement initiated an 
appeal from the assignment of the noncompensable rating, and 
the March 2000 statement of the case included laws and 
regulations regarding this issue.  However, the May 2000 
substantive appeal did not list this matter as an issue which 
the veteran was appealing.  It is therefore not in appellate 
status as a timely substantive appeal was not received to 
complete the appeal on this issue.  However, in a VA Form 9 
received in June 2000, the veteran requested an increased 
rating for his service-connected residuals of a removed 
pilonidal cyst of the buttocks.  This new increased rating 
issue has not been developed or adjudicated by the RO.  
Therefore, it is referred to the RO for appropriate action.



FINDING OF FACT


The veteran's tinnitus is not related to his military service 
or to his service-connected hearing loss.


CONCLUSION OF LAW

The veteran's tinnitus was not incurred in or aggravated by 
his active military service, nor is his tinnitus proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation as it pertains 
to the veteran's claim of service connection for tinnitus.  
This issues has been addressed by the RO in the rating 
decision and statement of the case.  In those documents, the 
veteran has been furnished notice of the applicable laws and 
regulations regarding service connection for tinnitus both on 
a direct and a secondary basis. 

With regard to the assistance requirements of the new law, 
the Board observes that the claims file includes pertinent 
medical records from a VA medical care provider identified by 
the veteran.  No additional pertinent evidence has been 
identified.  Further, the veteran was afforded a VA 
audiological examination in February 2000, and the Board 
finds this examination to be adequate.  

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, remanding the issue of service connection for 
tinnitus would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet.App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).  Moreover, given 
the completeness of the present record which shows 
substantial compliance with the notice/assistance provisions 
of the new legislation, the Board finds no prejudice to the 
veteran by proceeding with appellate review of the claim of 
service connection for tinnitus despite the fact that 
implementing regulations have not yet been promulgated.

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Disability which is proximately due to 
or the result of a service-connected disease or injury shall 
also be service connected.  38 C.F.R. § 3.310.  The Board 
also notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

After reviewing the evidence of record, the Board is 
compelled to conclude that service connection is not 
warranted for tinnitus.  The Board is aware that the veteran 
is now service-connected for bilateral hearing loss, and that 
his DD Form 214 reflects that he served as an Ammunition 
Storage Specialist during his military service.  However, the 
February 2000 VA audiological examination report shows that 
the examiner specifically found that the tinnitus reported by 
the veteran was caused by his allergies and was not 
consistent with his sensorineural hearing loss.  The opinion 
of this trained medical examiner must be given considerable 
weight.  The Board has considered the veteran's contentions 
regarding the etiology of his tinnitus.  However, as a 
layman, he is not qualified or competent to render opinions 
as to medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


ORDER


Entitlement to service connection for tinnitus is not 
warranted.  To this extent, the appeal is denied.


REMAND

As reported earlier, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This new legislation provides for new 
notice/assistance to the veteran action by VA, including VA 
examination and an etiology opinion, when necessary to decide 
the claim. 

A September 1998 VA examination report includes a reference 
to post-service surgery at William Beaumont Army Hospital, 
but it does not appear that the records of that 
hospitalization are included in the claims file.  Moreover, 
although an x-ray study appears to show no evidence of any 
fracture of the coccyx, the examiner included fracture coccyx 
among the reported examination diagnoses.  Clarification in 
this regard is also necessary as well as an etiology opinion 
on the relationship, if any, between any degenerative joint 
disease of the lumbar spine and the already service-connected 
status post removal of pilonidal cyst, buttocks.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and take all necessary steps to ensure 
compliance with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
should include obtaining all VA and 
private medical treatment records 
pertinent to the veteran's claims of 
service connection for a fractured coccyx 
and degenerative joint disease of the 
lumbar spine not already associated with 
the claims file.  The RO's efforts should 
specifically include action to locate and 
obtain any post-service records from 
William Beaumont Army Hospital. 

2.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist in order to determine the 
nature and etiology of the claimed 
fracture of the coccyx and the etiology 
of any degenerative joint disease of the 
lumbar spine.  The claims folder must be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests and 
studies should be accomplished.  After 
reviewing the record and examining the 
veteran, the examiner is requested to 
provide opinions in response to the 
following:

a)  Is there any medical evidence of 
current residuals of the claimed fracture 
coccyx?

b)  If so, is it at least as likely as 
not that degenerative joint disease of 
the lumbar spine is related to a fracture 
of the coccyx?

c)  Is it at least as likely as not that 
the veteran's degenerative joint disease 
of the lumbar spine was caused or 
aggravated by his service-connected 
residuals of a removed pilonidal cyst of 
the buttocks?

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be furnished a 
supplemental statement of the case 
addressing any claim which remains 
denied.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The purpose of this remand is to assist the veteran and to 
ensure an adequate record for appellate review.  The veteran 
and his representative have the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 


